Citation Nr: 1827039	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-43 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to exposure to herbicides.

2.  Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's friend

 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel 


INTRODUCTION

The Veteran had active duty service in the United States Navy from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A Board hearing via videoconference was conducted in January 2018. A transcript of this hearing is contained within the electronic claims file. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that VA examinations are necessary prior to adjudication of these claims.  

The Veteran's service treatment records are negative for any complaints, symptoms, or treatment for peripheral neuropathy.  His August 1967 separation examination shows a normal clinical neurologic examination.  

An April 2014 VA treatment record shows the Veteran reported concerns about "intermittent recurrent 'prickling' in the hands and feet." However, an April 2014 neurology consultation note showed a normal sensory examination.  Regarding his symptoms, the Veteran was advised to follow up for more testing if the symptoms continue.  At the January 2018 Board hearing, the Veteran reported continued symptoms of neuropathy.  However, no additional records are contained in the claims file.

Post service treatment records show the Veteran has complained of chronic IBS and chronic diarrhea since the 1970s.  At the January 2018 Board hearing, the Veteran again reported symptoms of diarrhea and gastrointestinal distress since the 1960s.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. Id. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006).  Therefore, the Board finds that remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to his claims for service connection.  Document all unsuccessful attempts to obtain such records.  Records of any treatment since separation from service should be identified and obtained to the extent possible.  All attempts to obtain records should be documented in the claims folder.  

2. If newly obtained treatment records show a diagnosis of peripheral neuropathy, forward the claims file to an appropriately qualified VA examiner to obtain an opinion regarding the nature and etiology of any peripheral neuropathy.  If an examination is needed, schedule the Veteran for an appropriate VA examination. The claims folder should be made available to and reviewed by the examiner. 

The examiner must provide all relevant diagnoses of peripheral neuropathies. Then, the examiner must opine whether it is as least as likely as not (50 percent probability or more) that any diagnosed disorder was incurred during or as a result of service, including as due to exposure to herbicides.  

A comprehensive medical rationale is requested in response to all opinions and findings entered. 

3. Forward the claims file to an appropriately qualified VA examiner to obtain an opinion regarding the etiology of the Veteran's gastrointestinal disorder.  If an examination is needed, schedule the Veteran for an appropriate VA examination. The claims folder should be made available to and reviewed by the examiner. 

The examiner must provide all relevant diagnoses of gastrointestinal disorders. Then, the examiner must opine whether it is as least as likely as not (50 percent probability or more) that any diagnosed disorder was incurred during or as a result of service, including as due to exposure to herbicides.  

A comprehensive medical rationale is requested in response to all opinions and findings entered. 

4. Then readjudicate the appeal. If the claims remains denied, the RO should furnish to the Veteran and his attorney an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations. The Veteran should be afforded the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

